748 F.2d 283
118 L.R.R.M. (BNA) 3034
Billy William AKERS, Plaintiff-Appellee,v.Willis F. ARNETT, et al., Defendants-Appellants.
No. 84-2050.
United States Court of Appeals,Fifth Circuit.
Dec. 10, 1984.

Royston, Rayzor, Vickery & Williams, James P. Cooney, Houston, Tex., for defendants-appellants.
Daniel K. Hedges, U.S. Atty., James R. Gough, C.J.  (Neil) Calnan, Linda Cipriani, Asst. U.S. Attys., Houston, Tex., William H. Berger, Atty., Dept. of Labor, Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before RUBIN, TATE, and HILL, Circuit Judges.
PER CURIAM:


1
AFFIRMED for the reasons set forth in the district court opinion filed December 16, 1983, Akers v. Trustees of Maritime Association, civil action no. H-82-3769, United States District Court for the Southern District of Texas, 597 F. Supp. 557 (1983).


2
AFFIRMED.